                  Case 1:20-cv-05878-CM Document 201 Filed 11/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
J.T., Individually and On BehaifofD.T.;                                          ELECTRONIC Al .LY FlLFfJ
K.M., Individually and On Behalf of M.M. and                                     DOC#:
S.M.; J.J., Individually and On BehalfofZ.J.;
C.N .. Individually and On BehalfofV.N.; and                                •1   J?~~rE Fr r~, 1~ ~: -=:tU-f:21~~?.
/\II Others Similarly Situated,

                                   Plaintiffs,
                 -against-                                           20 CIVIL 5878 (CM)

                                                                      JUDGMENT
 BILL de BLASIO, in his official capacity as the
 Mayor ofNew York City; RICHARD CARRANZA,
  in his official capacity as the Chancellor of New
 York City Department of Education; the NEW
 YORK CITY DEPARTMENT OF EDUCATION;
 the SCHOOL DISTRICTS IN THE UNITED
 STATES; and. STATE DEPARTMENTS OF
 EDUCATION IN TI-IE UNITED STATES,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED:                            That for the reasons stated in the

Court's Opinion & Order dated November 13. 2020, Plaintiffs' claims against all out-of-state Defendants are

DISMISSED without prejudice. The remaining claims against all New York State School Districts outside

NYCDOE are SEVERED and DISMISSED without prejudice. Plaintiffs' application for a preliminary

injunction is DENIED, and all claims are DISMISSED as against the NYC Defendants. The court sua sponte

dismisses all claims against the New York State Education Department; accordingly. this case is closed.

Dated: New York, New York

          November 13. 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court


                                                                     ~~
                                                               BY:

                                                                     oeputyCler
